DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 22 November 2021 has been fully considered.
Applicant argues that “wherein the user-specific section of the file system is only accessible by the process when the current user is logged into the multi-user device” is definite.  Examiner respectfully disagrees.  It is noted that the transitional phrase in the preambles to the independent claims is “comprising” and not “consisting.”  Each claim therefore reads on embodiments with one or more other processes aside from the claimed process.
Therefore, it is unclear whether “only accessible” applies to the phrase “file system” or to the phrase “the process.”  The former reading would mean that the only way to access the user-specific section of the file system is by the process, and only when the current user is logged in at that, and that other processes cannot access the user-specific section of the file system whether or not the current user is logged in.  The latter reading would mean that the user-specific section of the file system may be accessible by other processes even while the current user is not logged in, but that the processes could only access the user-specific section of the file system while the current user is logged in.
Applicant argues that Fairbrother does not teach “the process being configured to operate in either a multi-user mode or a single-user mode.”  Examiner respectfully disagrees.  The rejection states “’Run as Administrator’ configures the process to operate in a multi-user mode, and [] running the application normally configures the process to operate in a single-user mode.”  Applicant presents no arguments why this is wrong.

Applicant argues that Fairbrother does not teach “controlling, by an operating system-level process, access by the process to the at least one container within the user-specific section of the file system and the non-user-specific section of the file system.”  Examiner respectfully disagrees.  The rejection states that the operating system-level virtualization controls whether write redirection occurs.  This write redirection is the access that is controlled.  Applicant presents no arguments why this is wrong.
Applicant argues that Fairbrother does not teach “mapping data read and write requests received from the process to the at least one container within the user-specific section of the file system or the at least one container in the non-user-specific section of the file system.”  Examiner respectfully disagrees.  The rejection states that Fairbrother teaches write redirection, which is the claimed mapping.  Applicant presents no arguments why this is wrong.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 21, 28 and 35 recite “wherein the user-specific section of the file system is only accessible by the process when the current user is logged into the multi-user device.”  It is unclear what “only accessible by the process” means.  One way of reading this is solely as a restriction on the process: that the process can access the user-specific section only when the current user is logged into the multi-user device, but that this does not impose any conditions whatsoever on access to the user-specific section of the file system by other processes.  Another way of reading this is as a restriction on access: that the only way to access the user-specific section is by the process – as opposed to other processes – and even then, only when the current user is logged into the multi-user device.  For the purposes of examination, the first reading is used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairbrother, User Account Control Data Redirection (hereinafter “Fairbrother”)

As per claims 21, 28, and 35, Fairbrother teaches:
launching a process on a multi-user device comprising a file system that includes a user- specific section and a non-user-specific section (Fairbrother pp. 1-3), where, e.g., the user-specific section is C:\Users\Username\AppData\Local\VirtualStore\Program Files\ and the non-user-specific section is C:\Program Files\, the process being configured to operate in either a multi-user mode or a single-user mode (Fairbrother pg. 3), where “Run as Administrator” configures the process to operate in a multi-user mode, and where running the application normally configures the process to operate in a single-user mode; 
when the process is launched in the multi-user mode, providing the process with access to at least one container within the user-specific section of the file system that corresponds to a current user logged-in to the multi-user device, wherein the user-specific section of the file system is only accessible by the process when the current user is logged into the multi-user device (Fairbrother pg. 2), where the write is only redirected – and thereby accessible – when the user is logged in, and when the application is not launched with administrator privileges; and 
when the process is launched in the single-user mode, providing the process with access to at least one container within the non-user-specific section of the file system (Fairbrother pg. 3), where the application can only write to C:\Program Files\ when the application is launched with administrator privileges.

As per claims 22, 29, and 36, the rejection of claims 21, 28, and 35 is incorporated, and Fairbrother further teaches:
controlling, by an operating system-level process, access by the process to the at least one container within the user-specific section of the file system and the non-user-specific section of the file system (Fairbrother pg. 3), where the write redirection – the claimed controlling – is performed at the operating system level.

As per claims 23, 30, and 37, the rejection of claims 21, 28, and 35 is incorporated, and Fairbrother further teaches:
mapping data read and write requests received from the process to the at least one container within the user-specific section of the file system or the at least one container in the non-user-specific section of the file system (Fairbrother pg. 3), where the redirection is the claimed mapping.

As per claims 24, 31, and 38, the rejection of claims 21, 28, and 35 is incorporated, and Fairbrother further teaches:
wherein the process comprises at least one of: (i) a daemon operating in a background of the multi-user device, (ii) an application installed on the multi-user device prior to use of the multi-user device, or (iii) a third-party application installed on the multi-user device by a user of the multi-user device (Fairbrother pg. 1), where the application is either pre-installed or a third-party application.

As per claims 25, 32, and 39, the rejection of claims 21, 28, and 35 is incorporated, and Fairbrother further teaches:
assigning the at least one container for use by the process within the user-specific section of the file system when the current user is logged-in to the multi-user device (Fairbrother pp. 1-3), where the VirtualStore folder is assigned for use.

As per claims 26, 33, and 40, the rejection of claims 25, 32, and 39 is incorporated, and Fairbrother further teaches:
wherein assigning the at least one container for use by the process within the user-specific section of the file system when the current user is logged-in to the multi-user device comprises: creating a directory within the user-specific section of the file system; and allowing only the process access to the created directory only when the current user associated with the user-specific section of the file system is logged into the multi-user device (Fairbrother pg. 2, “For example, if an application attempts to write to C:\Program Files\Contoso\Settings.ini, and the user does not have permissions to write to that directory (the Program Files), the write operation will be redirected to C:\Users\Username\AppData\Local\VirtualStore\Program Files\Contoso\settings.ini.”), where this would create a Contoso directory within the VirtualStore directory, and the process could only write to this directory if Username were logged in.

As per claims 27 and 34, the rejection of claims 21 and 28 is incorporated, and Fairbrother further teaches:
wherein the process is configured to store: (i) a first set of data in a first container in the user-specific section of the file system specific to a first user when the first user is logged into the multi-user device, and (ii) a second set of data in a second container in the user-specific section of the file system specific to a second user when the second user is logged into the multi-user device (Fairbrother pg. 2, “For example, if an application attempts to write to C:\Program Files\Contoso\Settings.ini, and the user does not have permissions to write to that directory (the Program Files), the write operation will be redirected to C:\Users\Username\AppData\Local\VirtualStore\Program Files\Contoso\settings.ini.”), where each user has a distinct VirtualStore directory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159